Citation Nr: 1214083	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post right forearm neuroma resection with residual neuropathy distal branches of the right median nerve. 

2.  Entitlement to a disability rating in excess of 10 percent for neurofibromatosis with residual scars to the right forearm, right hand and left hand. 


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from July 1993 to June 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Huntington, West Virginia Department of Veterans' Affairs (VA) Regional Office (RO).  

The Veteran requested a personal hearing before the Board, as indicated by the July 2008 VA Form 9.  The Veteran was notified of the date of the hearing in June 2010, however, he failed to report for the hearing.  Therefore, the Veteran's hearing request is deemed withdrawn. 

The issue of a disability rating in excess of 20 percent for status post right forearm neuroma resection with residual neuropathy distal branches of the right median nerve and the issue of a disability rating in excess of 10 percent for neurofibromatosis with residual scars to the right forearm, right hand and left hand were remanded by the Board in December 2010 for VA examinations to determine the severity of these disabilities.  The case has now been returned to the Board. 


FINDINGS OF FACT

Without good cause shown in the record, the Veteran failed to report for VA re-examinations to evaluate his claims for a higher rating for resection with residual neuropathy distal branches of the right median nerve as well as for a higher rating for neurofibromatosis with residual scars to the right forearm, right hand and left hand. 



CONCLUSIONS OF LAW

1.  The claim for increase for a rating in excess of 20 percent for status post right forearm neuroma resection with residual neuropathy distal branches of the right median nerve is denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2010).  

2.  The claim for increase for a rating in excess of 10 percent for neurofibromatosis with residual scars to the right forearm, right hand and left hand is denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim is denied as a matter of law, the VCAA does not apply.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994) (Where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.). 

Pursuant to the December 2010 remand and to assist the Veteran with the development of the evidence to support his claims for increase, the Veteran was scheduled for VA examination to determine the severity of his service-connected disabilities to be conducted at the Huntington, West Virginia, VA Medical Center (VAMC).  Specifically, he was informed by a December 14, 2010, letter from the VA Appeals Management Center (VA AMC), that he would be scheduled for a VA examination in conjunction with his claims for increased ratings for his service-connected disabilities.  He was informed that a VA medical facility would schedule him for an examination, and he would be notified of the date, time, and place of the examination.  If he could not keep the appointment or wanted to be re-scheduled, he should contact that facility.  He was further informed that "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  Examples of good cause, include but are not limited to, illness or hospitalization, death of a family member, etc."  

On file is a record from the Huntington VAMC stating that the Veteran was an employee of that facility and that "we are not allowed to schedule employees that work at our facility for Compensation and Pension exams."  Accordingly, the request to schedule the Veteran for VA rating examinations was returned.  

Thereafter, the Veteran was scheduled for VA rating examinations in February 2010 at another VA medical facility in West Virginia.  However, he failed to report for the examinations. 

It is not shown that the Veteran did not receive notice of the schedule for the VA examinations.  

In Supplemental Statement of the Case (SSOC) in March 2010 the VA AMC notified the Veteran of the consequences for failing to report for his examinations, that is, the claims for increase continued to be denied.  

38 C.F.R. § 3.655(a) and (b) govern situations in which a VA claimant fails to attend a VA examination.  38 C.F.R. § 3.655(a) provides as follow: 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  

38 C.F.R. § 3.655(b) provides that as to original or reopened claim, or claim for increase:

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

Stated in other terms, the first sentence of 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination in conjunction with an original compensation claim, the claim shall be adjudicated on the evidence of record. 

However, the second sentence of 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination in conjunction with a claim for increase, the claim shall be denied.  

It was held in Turk v. Peake, 21 Vet. App. 565, 569 (2008) that because the Veteran in that case had "appealed the initial [] disability rating assigned to his [initial claim for service connection].  The claim never became final, and should have been classified as an 'original compensation claim.'  As such, in accordance with the first sentence of the regulation, [the veteran's] claim must be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b)."

Here, the appeal does not stem from the assignment of initial disability ratings immediately upon a grant of service connection from an original claim.  Rather, service connection for these disabilities was originally granted in a January 2002 rating decision (initially describing the service-connected disability of the right forearm as right carpal tunnel syndrome).  Accordingly, the holding in Turk, Id., does not govern. 

As good cause for the failure to report for the VA reexaminations is not shown, the provisions of 38 C.F.R. § 3.655(b), mandate by operation of law that the claims be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A disability rating in excess of 20 percent for status post right forearm neuroma resection with residual neuropathy distal branches of the right median nerve is denied. 

A disability rating in excess of 10 percent for neurofibromatosis with residual scars to the right forearm, right hand and left hand is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


